DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara (U.S. Pub. No. 2018/0316042A1) in view of Kaga et al. (hereinafter “Kaga”) (U.S. Pub. No. 2018/0123162A1).
Regarding claims 1 and 2, Kuhara teaches an electrode assembly 20 of a battery 1 including a plurality of electrode stacks 100 (see paragraph 42).  Each electrode stack 100 includes a first separator 130, a negative electrode plate 120, a second separator 140, and a positive electrode plate 110 stacked in this order and integrated (see paragraph 33).  
The positive electrode plate 110 is composed of a positive electrode current collector foil 111, and positive electrode active material layers 113 provided respectively on both principal surfaces of the positive electrode current collector foil 111. The positive electrode active material layers 113 each contain a positive electrode active material, an electrically conductive material, and a binding agent (see paragraph 33).
The negative electrode plate 120 is composed of a negative electrode current collector foil 121, and negative electrode active material layers 123 provided respectively on both principal surfaces of the negative electrode current collector foil 121. The negative electrode active material layers 123 each contain a negative electrode active material and a binding agent (see paragraph 34).
In assembling the electrode assembly 20, the electrode stacks 100 are repeatedly bonded together by flat pressing.  Specifically, in a flat pressing unit 270, one electrode stack 100 is placed on another electrode stack 100 stacked earlier, such that a bonding layer 133 on the first separator 130 of the one electrode stack 100 is placed on the positive electrode plate 110 of another electrode stack 100. Then, an upper die 271 (pressing surface of a pressing part) of the flat pressing unit 270 is lowered, and the plurality of electrode stacks 100 is flat-pressed between the upper die 271 and the lower die 273 to bond the one electrode stack 100 to the other electrode stack 100 through the first bonding layer 133. The process of thus bonding a new electrode stack 100 to another electrode stack 100 stacked earlier is performed a predetermined number of times to form the electrode assembly 20 having a plurality of electrode stacks 100 stacked and integrated (see paragraph 68).
Kuhara does not explicitly teach the positive and negative electrode plates including electrolyte solution.
Kaga teaches that it is well known in the art to include electrolytic solution in the mixture used to produce positive and negative electrode slurries (see paragraphs 31 and 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the positive and negative active material layers of Kuhara using a slurry that includes electrolytic solution because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
Regarding claim 3, although Kuhara does not explicitly a pressure used in pressing the electrode stacks 100, it is well within the ambit of ordinary skill in the art to select a pressure that is suitable to balance a desired bond strength while avoiding damage to the individual components of the electrode stacks.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhara and Kaga as applied to claims 1-3 above, and further in view of Watarai et al. (hereinafter “Watarai”) (U.S. Pub. No. 2016/0359197A1).
Regarding claim 4, Kuhara and Kaga do not explicitly teach an amount of binder included in the positive and negative active material layers.
Watarai teaches that the proportion of a binder to 100 parts by mass of a negative electrode active material is preferably 0.1 part by mass or more (see paragraph 359).  Watarai further teaches that the content of a binder in a positive electrode active material layer is preferably 0.1% by mass or more (see paragraph 417).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the binder of Kuhara in the amounts taught by Watarai because Watarai teaches that it is important that the proportion of the binder which does not contribute to the battery capacity is not increased, so that a lowering of the battery capacity is unlikely to occur (see paragraphs 359 and 417).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara and Kaga as applied to claims 1-3 above, and further in view of Ko et al. (hereinafter “Ko”) (U.S. Pub. No. 2014/0363727A1).
Regarding claim 5, Kuhara and Kaga are silent as to wherein the unit cells are stacked after outer peripheries of the unit cells are sealed.
Ko teaches a method of manufacturing an electrode assembly including a step of forming radical units including a separator 114, an electrode 113, a separator 112, an electrode 111, and a separator S stacked in order (see paragraphs 60 and 15; FIG. 23).  The edge portions of the separators are placed to meet each other, and heat and pressure are applied to attach the edge parts of the separators, thereby forming sealing parts A (see paragraph 106; FIG. 25).  The sealing part may be formed before the radical units are repeatedly stacked (see paragraphs 110 and 111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the sealed separator structure of Ko to the electrode stacks of Kuhara and Kaga because Ko teaches that the sealing parts provide reduced risk of inner shorts (see paragraph 24).
Regarding claim 6, Kuhara teaches an electrode assembly 20 of a battery 1 including a plurality of electrode stacks 100 (see paragraph 42).  Each electrode stack 100 includes a first separator 130, a negative electrode plate 120, a second separator 140, and a positive electrode plate 110 stacked in this order and integrated (see paragraph 33).  
The positive electrode plate 110 is composed of a positive electrode current collector foil 111, and positive electrode active material layers 113 provided respectively on both principal surfaces of the positive electrode current collector foil 111. The positive electrode active material layers 113 each contain a positive electrode active material, an electrically conductive material, and a binding agent (see paragraph 33).
The negative electrode plate 120 is composed of a negative electrode current collector foil 121, and negative electrode active material layers 123 provided respectively on both principal surfaces of the negative electrode current collector foil 121. The negative electrode active material layers 123 each contain a negative electrode active material and a binding agent (see paragraph 34).
In assembling the electrode assembly 20, the electrode stacks 100 are repeatedly bonded together by flat pressing.  Specifically, in a flat pressing unit 270, one electrode stack 100 is placed on another electrode stack 100 stacked earlier, such that a bonding layer 133 on the first separator 130 of the one electrode stack 100 is placed on the positive electrode plate 110 of another electrode stack 100. Then, an upper die 271 (pressing surface of a pressing part) of the flat pressing unit 270 is lowered, and the plurality of electrode stacks 100 is flat-pressed between the upper die 271 and the lower die 273 to bond the one electrode stack 100 to the other electrode stack 100 through the first bonding layer 133. The process of thus bonding a new electrode stack 100 to another electrode stack 100 stacked earlier is performed a predetermined number of times to form the electrode assembly 20 having a plurality of electrode stacks 100 stacked and integrated (see paragraph 68).
Kuhara does not explicitly teach the positive and negative electrode plates including electrolyte solution.
Kaga teaches that it is well known in the art to include electrolytic solution in the mixture used to produce positive and negative electrode slurries (see paragraphs 31 and 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the positive and negative active material layers of Kuhara using a slurry that includes electrolytic solution because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
Kuhara and Kaga are silent as to wherein the unit cells are stacked after outer peripheries of the unit cells are sealed.
Ko teaches a method of manufacturing an electrode assembly including a step of forming radical units including a separator 114, an electrode 113, a separator 112, an electrode 111, and a separator S stacked in order (see paragraphs 60 and 15; FIG. 23).  The edge portions of the separators are placed to meet each other, and heat and pressure are applied to attach the edge parts of the separators, thereby forming sealing parts A (see paragraph 106; FIG. 25).  The sealing part may be formed before the radical units are repeatedly stacked (see paragraphs 110 and 111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the sealed separator structure of Ko to the electrode stacks of Kuhara and Kaga because Ko teaches that the sealing parts provide reduced risk of inner shorts (see paragraph 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727